UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6136


DEREK DION CURTIS,

                Petitioner - Appellant,

          v.

JEFFERY L. NEWTON,

                Respondent - Appellee,

          and

CHESTERFIELD COUNTY, VIRGINIA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00827-CMH-TRJ)


Submitted:   June 23, 2014                  Decided:   August 21, 2014


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Dion Curtis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Derek    Curtis       seeks     to      appeal       the    district       court’s

order       denying        his       Fed.     R.        Civ.     P.        60(b)     motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2012)          petition.           The     order    is    not

appealable         unless        a     circuit         justice        or     judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.       Angelone,          369    F.3d        363,     369       (4th     Cir.     2004).

A certificate            of     appealability            will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief      on    the    merits,       a    prisoner      satisfies          this    standard      by

demonstrating            that    reasonable            jurists     would         find     that    the

district         court’s      assessment       of       the    constitutional            claims    is

debatable        or     wrong.        Slack    v.       McDaniel,          529    U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Curtis has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability, deny him leave to proceed

                                                   2
in forma pauperis, and dismiss the appeal.                  We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                       3